
	
		I
		111th CONGRESS
		1st Session
		H. R. 2312
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Israel (for
			 himself, Mr. Larsen of Washington,
			 Mr. Kirk, and
			 Mrs. Davis of California) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Secretary of Energy to make grants to
		  encourage cooperation between the United States and China on joint research,
		  development, or commercialization of carbon capture and sequestration
		  technology, improved energy efficiency, or renewable energy
		  sources.
	
	
		1.Short titleThis Act may be cited as the
			 United States-China Energy Cooperation
			 Act.
		2.FindingsCongress finds the following:
			(1)The December 2004
			 National Intelligence Council report entitled Mapping the Global Future
			 in 2020 states that the single most important factor affecting the
			 demand for energy will be global economic growth, especially that of China and
			 India.
			(2)The United States
			 and China are both rich in coal and look to it for a majority of their
			 electricity needs.
			(3)China is building
			 its power generation base for the first time and the United States is preparing
			 to replace a generation of aging electric power facilities.
			(4)Carbon capture and
			 sequestration is a viable technology that still needs significant amounts of
			 research and development before it can be widely commercialized.
			(5)A study by MIT (2007) on The Future
			 of Coal outlines the need for several integrated projects to
			 demonstrate the feasibility of carbon capture and sequestration in a variety of
			 countries and geological settings.
			(6)The United States
			 and China are already working together on the FutureGen project in the United
			 States. FutureGen is an initiative to build the world’s first integrated
			 sequestration and hydrogen production research power plant. The project is
			 intended to create the world’s first zero-emissions fossil fuel plant.
			(7)Joint
			 American-Chinese research and development on carbon capture technology would
			 improve the energy security of both nations.
			(8)Further, both the
			 United States and China are actively seeking to promote industrial efficiency
			 and conservation. United States industry consumes more than one third of all
			 energy used in the United States. The United States Department of Energy’s
			 Industrial Technologies program aims to invest in research and development to
			 reduce industrial energy use while stimulating productivity and growth.
			(9)The industrial
			 sector represents 68 percent of all primary energy consumption in China. In
			 2006, China’s National Development and Reform Commission launched a major
			 program to improve energy efficiency in China’s 1,000 largest enterprises,
			 which together consume one third of China’s primary energy. Additionally, the
			 Chinese Government plans to retire many inefficient power plants and close many
			 inefficient industrial plants.
			(10)There is a need to build capacity among
			 scholars in both China and the United States in the area of analytic energy and
			 climate change policy.
			3.Grant
			 program
			(a)ApplicationIn order to receive a grant under this Act,
			 an eligible entity shall submit an application to the Secretary containing such
			 information and assurances as the Secretary may require.
			(b)SelectionThe
			 Secretary shall review any application submitted by any eligible entity and
			 select eligible entities meeting criteria established by the Secretary to
			 receive a grant under this section. The amount of each grant awarded for a
			 fiscal year under this section shall be determined by the Secretary.
			(c)Recoupment
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall establish procedures and criteria for recoupment
			 in connection with any eligible project carried out by an eligible entity that
			 receives a grant under this section, which has led to the development of a
			 product or process which is marketed or used.
				(2)Amount
			 required
					(A)Except as provided
			 in subparagraph (B), such recoupment shall be required as a condition for award
			 and be proportional to the Federal share of the costs of such project, and
			 shall be derived from the proceeds of royalties or licensing fees received in
			 connection with such product or process.
					(B)In the case where
			 a product or process is used by the recipient of a grant under this section for
			 the production and sale of its own products or processes, the recoupment shall
			 consist of a payment equivalent to the payment which would be made under
			 subparagraph (A).
					(3)WaiverThe
			 Secretary may at any time waive or defer all or some of the recoupment
			 requirements of this subsection as necessary, depending on—
					(A)the commercial
			 competitiveness of the entity or entities developing or using the product or
			 process;
					(B)the profitability
			 of the project; and
					(C)the commercial
			 viability of the product or process utilized.
					(4)ExceptionThe requirement under this subsection shall
			 not apply to purely academic endeavors that have no commercial value.
				(d)Use of existing
			 programsThe Secretary shall carry out this section through
			 existing programs at the Department of Energy.
			(e)ReportNot later than 180 days after receiving a
			 grant under this section, each recipient shall submit a report to the
			 Secretary—
				(1)documenting how
			 the recipient used the grant funds; and
				(2)evaluating the
			 level of success of each project funded by the grant.
				4.DefinitionsIn this Act:
			(1)Eligible
			 EntityThe term
			 eligible entity means a joint venture comprised of both Chinese
			 and United States private business entities, a joint venture comprised of both
			 Chinese academic persons (who reside and work in China) and United States
			 academic persons, or a joint venture comprised of both Chinese and United
			 States Federal, State, or local government entities which—
				(A)carries out an
			 eligible project; and
				(B)is selected by the
			 Secretary using the criteria established by the Secretary.
				(2)Eligible
			 ProjectThe term
			 eligible project means a project to encourage cooperation between
			 the United States and China on joint energy and climate change policy education
			 programs and joint research, development, or commercialization of carbon
			 capture and sequestration technology, improved energy efficiency, or renewable
			 energy sources.
			(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
			5.Authorization of
			 appropriations
			(a)In
			 generalThe Secretary is
			 authorized to expend not more than $20,000,000 to carry out this Act for each
			 of fiscal years 2009 through 2019.
			(b)Relationship to
			 other lawsAmounts authorized
			 under this section may be made available notwithstanding any other provision of
			 law that restricts assistance to foreign countries.
			
